PER CURIAM
Defendant appeals his conviction for murder, assigning error to the trial court’s admission of certain testimony and photographs. We have reviewed those assignments and conclude that there was no error.
However, defendant was sentenced to life imprisonment, with a minimum sentence of ten years. Although no error is assigned to the imposition of the ten-year minimum sentence, that portion of the sentence is invalid, State v. Macy, 295 Or 738, 671 P2d 92(1983), and the error appears on the face of the record. Accordingly, we take note of it.
That portion of the sentence imposing a ten-year minimum is vacated; the judgment is affirmed in all other respects.